


Exhibit 10.55

 

THE COCA-COLA EXPORT CORPORATION

 

OVERSEAS RETIREMENT PLAN

 

As Amended and Restated

 

Effective October 1, 2007

 

--------------------------------------------------------------------------------


 

THE COCA-COLA EXPORT CORPORATION

 

OVERSEAS RETIREMENT PLAN

 

CONTENTS

 

 

 

PAGE

 

 

 

ARTICLE I

DEFINITIONS

3

 

 

 

ARTICLE II

ELIGIBILITY & APPROVAL FOR PARTICIPATION

10

 

 

 

ARTICLE III

PAYMENT OF BENEFITS

11

 

 

 

ARTICLE IV

VESTING

16

 

 

 

ARTICLE V

CALCULATION OF BENEFIT

17

 

 

 

ARTICLE VI

SPOUSE’S BENEFIT

21

 

 

 

ARTICLE VII

CHANGE OR DISCONTINUANCE OF PLAN

22

 

 

 

ARTICLE VIII

ADMINISTRATION OF PLAN

23

 

 

 

ARTICLE IX

MISCELLANEOUS

25

 

2

--------------------------------------------------------------------------------


 

ARTICLE I

 

DEFINITIONS

 

The following words and phrases as used herein shall have the meaning specified
below, unless a different meaning is plainly required by the context. The
masculine pronoun, wherever used, shall include the feminine. Whenever any words
are used herein in the singular, they shall be construed as though they were
also used in the plural, in all cases where they would so apply.

 

Actuarial Equivalent shall mean a benefit of equivalent value when computed on
the basis of the actuarial tables and interest adopted by the Committee.  If a
Member has a Separation from Service prior to his Earliest Retirement Date, and
payment is made or is payable prior to his Earliest Retirement Date, deferred
annuity factors shall be applied.  If a Member has a Separation from Service on
or after his Earliest Retirement Date, immediate annuity factors shall be
applied.

 

Approved Absence shall mean any leave of absence that shall have been granted by
the Employer for temporary disability, for military service, or for other
reasons and that is approved by the Committee (or its designee).  Personal
leaves of absence are not considered Approved Absences.

 

Average Annual Compensation shall mean the average of the Participant’s
Compensation for the five consecutive Plan Years (or actual consecutive number
if fewer than five) for which his Compensation was highest during the eleven
consecutive Plan Years for which Years of Vesting Service are granted (or actual
consecutive number if fewer than eleven) ending with the last Plan Year in which
he received Compensation (treating the last Plan Year as a whole Plan Year, but
taking into account only the actual Compensation received).  If the final year
for which the benefit is being calculated is a partial year, Average Annual
Compensation shall be calculated without any adjustment to Compensation paid in
the final partial year.  If one or more of any other years in the high five
consecutive Plan Years for which the benefit is being calculated is a Plan Year
in which the Participant is credited with only a partial Year of Vesting
Service, Average Compensation shall be calculated according to the following
provision.  For each partial year, the Participant’s regular monthly base salary
(to the extent it otherwise qualifies as Compensation) as of i) the last full
month in which Vesting Service is credited in that year or ii) the first full
month in which Vesting Service is credited (as applicable), shall be deemed to
be paid in each of the remaining months in which no Vesting Service is credited
and no Compensation is paid in that same year.  Once applied, Average Annual
Compensation shall be calculated in the normal method using actual Compensation
paid and the deemed paid compensation described in this paragraph.  No bonuses,
incentives, hiring payments, termination payments, or other extraordinary
remuneration shall be deemed to be paid or taken into account in the calculation
of deemed compensation for the partial year.

 

Break in Service shall mean, with respect to an Employee, a twelve consecutive
month period beginning on the Employee’s Termination Date and ending on the
first anniversary of that date, during which he did not perform an Hour of
Service.

 

Change in Control shall mean a change in control of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A under the Securities Exchange Act of 1934, as amended (“1934 Act”), as in
effect on January 1, 2004, provided that

 

3

--------------------------------------------------------------------------------


 

such a change in control shall be deemed to have occurred at such time as
(i) any “person” (as that term is used in Sections 13(d) and 14(d)(2) of the
1934 Act), is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the 1934 Act as in effect on January 1, 2004) directly or indirectly, of
securities representing 20% or more of the combined voting power for election of
directors of the then outstanding securities of the Company or any successor of
the Company; (ii) during any period of two consecutive years or less,
individuals who at the beginning of such period constituted the Board of
Directors of the Company cease, for any reason, to constitute at least a
majority of the Board of Directors, unless the election or nomination for
election of each new director was approved by a vote of at least two-thirds of
the directors then still in office who were directors at the beginning of the
period; (iii) the shareowners of the Company approve any merger or consolidation
as a result of which the KO Common Stock (as defined below) shall be changed,
converted or exchanged (other than a merger with a wholly owned subsidiary of
the Company) or any liquidation of the Company or any sale or other disposition
of 50% or more of the assets or earning power of the Company, and such merger,
consolidation, liquidation or sale is completed; or (iv) the shareowners of the
Company approve any merger or consolidation to which the Company is a party as a
result of which the persons who were shareowners of the Company immediately
prior to the effective date of the merger or consolidation shall have beneficial
ownership of less than 50% of the combined voting power for election of
directors of the surviving corporation following the effective date of such
merger or consolidation, and such merger, consolidation, liquidation or sale is
completed; provided, however, that no Change in Control shall be deemed to have
occurred if, prior to such times as a Change in Control would otherwise be
deemed to have occurred, the Board of Directors determines otherwise. 
Additionally, no Change in Control will be deemed to have occurred under clause
(i) if, subsequent to such time as a Change of Control would otherwise be deemed
to have occurred, a majority of the Directors in office prior to the acquisition
of the securities by such person determines otherwise.

 

Code shall mean the Internal Revenue Code of 1986, as amended.

 

Committee shall mean the International Benefits Administrative Committee as
herein provided in Article IX.

 

Company shall mean The Coca-Cola Company, a Delaware corporation.

 

Compensation shall mean for any Plan Year, the amount derived by including the
amounts in Subsections (a) and (b) and excluding the amounts in Subsection (c),
as follows:

 

 

(a)

all such Member’s base pay, as such term is used for the purpose of determining
the amount of the Member’s bonus under any annual incentive award program
sponsored by the Company;

 

 

 

 

(b)

unused accrued annual leave payments made pursuant to the International Service
Program policy, all annual or discretionary incentives paid to the Member,
including any principal amounts (but not interest) paid under the Company’s
Long-Term Incentive Plan and Executive Performance Incentive Plan and including
any payments made in 2000 as retention bonuses in conjunction with the Strategic
Organizational Alignment, but not

 

4

--------------------------------------------------------------------------------


 

including any premiums paid under any International Service program maintained
by the Company;

 

(c)  all of the following items: (1) deferred compensation (other than any
deferred compensation payable under a formal incentive arrangement and
compensation deferred under The Coca-Cola Company Deferred Compensation Plan);
(2) all severance payments (other than severance payments made after involuntary
termination under a formal severance pay policy in a form other than a lump-sum
payment commencing prior to March 1, 2008) and the Special Cash Payment which
was made by the Company under the Special Retirement Program; (3) tuition,
relocation, and other expense reimbursements; (4) taxable income from excess
group life insurance; (5) taxable income from stock option transactions and
restricted stock transactions; (6) welfare benefits; (7) cash and noncash fringe
benefits; (8) extraordinary remuneration associated with an international
assignment (including but not limited to, tax equalization payments, mobility
allowances, and housing allowances); (9) extraordinary remuneration related to
separation of employment or transition of employment; (10) hiring bonuses and
any other extraordinary remuneration in conjunction with or related to hiring or
transfer; (11) make-whole payments; and (12) ex gratia payments.

 

Except as provided below in this Subsection, Compensation will include only
those amounts that are actually paid by an Employer.  Compensation shall also
include any amounts paid by an entity listed in Schedule A that would have
constituted Compensation if paid by an Employer.  If a Member has a Separation
from Service and is not being credited with Years of Benefit Service,
Compensation for such period shall not be credited.

 

Compensation during an Approved Absence or while a Member is Disabled will be
computed by multiplying the Member’s Compensation (excluding incentives) during
the Plan Year preceding the Plan Year in which his absence begins, by the number
of whole and/or partial year(s) (computed in twelfths of a year) of his
absence.  Compensation, during an Approved Absence or while Disabled commencing
during the first year of employment or reemployment with an Employer following a
Termination Date, will be computed by annualizing the Employee’s actual
compensation earned during such year prior to the Approved Absence or
Disability, excluding any incentives earned during such year.

 

Notwithstanding the previous paragraph, Compensation during an Approved Absence
granted for the purpose of allowing the Member to provide services to an entity
which operates under a license with the Company to use the Company’s trademarks
in connection with the preparation, packaging, distribution, and sale of the
Company’s products shall be determined as if such entity were an Employer under
this Plan.

 

Compensation of a Member who is providing services outside the United States
shall be determined by the Committee according to guidelines established by the
Committee. In addition, the Committee may determine a Member’s Compensation in a
currency other than U.S. dollars.

 

5

--------------------------------------------------------------------------------


 

Disability or Disabled shall mean a physical or mental incapacity that qualifies
the Member for benefits under The Coca-Cola Company Long-Term Disability Income
Plan or a Committee-approved long-term disability plan of another Employer,
provided that the Member is unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than twelve months.

 

Earliest Retirement Date.  The earlier of: i) the first day of the month on or
following a Member’s 60th birthday; or ii) the first day of the month after
which a Member has both attained age 55 and completed ten Years of Vesting
Service.

 

Employee shall mean any individual who is employed by the Company or a
Subsidiary.

 

Employer shall mean the Company or any Subsidiary.

 

Employment Date shall mean the date on which the Employee first completes an
Hour of Service; provided that the Employment Date of an Employee who incurs a
Break in Service will be the first day on which he completes an Hour of Service
after such Break in Service.

 

Home Country shall mean the country of citizenship or country of initial
employment with an Employer. A member may have more than one Home Country. Where
there is a question regarding whether or not a country is a Home Country for a
Member, the Committee shall make such determination.

 

Hour of Service shall mean each hour for which an Employee is paid or entitled
to payment for the performance of duties for an Employer.

 

International Service shall mean those services provided to an Employer by an
Employee where the Employee is properly designated on the payroll records of the
Employer as an International Service Associate or as otherwise determined in
accordance with guidelines established by the Committee.

 

Member shall mean an Employee who has engaged in International Service, who has
become a Member of the Plan as provided in Article II hereof, and who has not
ceased to be a Member as provided in either Article VII or Article VIII.

 

Normal Retirement Date.  The first day of the month on or following a Member’s
65th birthday.

 

Plan shall mean The Coca-Cola Export Corporation Overseas Retirement Plan.

 

Plan Sponsor shall mean The Coca-Cola Export Corporation.

 

Plan Year shall mean the twelve-month period beginning on January 1 and ending
on December 31 each year.

 

6

--------------------------------------------------------------------------------


 

Separation from Service shall mean that employment with an Employer terminates
such that it is reasonably anticipated that no further services will be
performed.  Separation from Service shall be interpreted in a manner consistent
with Section 409A of the Code and the regulations thereunder.

 

Specified Employee shall mean a key employee of an Employer who meets the
requirements of Section 416(i)(1)(A)(i), (ii) or (iii) of the Code, as defined
in Section 409A of the Code and the regulations thereunder.

 

Spouse shall mean the surviving spouse of a deceased Member.

 

Subsidiary shall mean any corporation not less than 80% of whose voting stock or
ownership interest (not including shares having voting power only upon the
happening of an event of default) is at the time owned, directly or indirectly,
by the Company.  Any such corporation shall be a Subsidiary only during such
time as the foregoing ownership requirements are met.

 

Termination Date shall mean the earlier of -

 

(a)

 

The date on which an Employee is no longer providing services to any Employer by
reason of quit, retirement, discharge, or death; or

 

 

 

(b)

 

The first anniversary of the first date of a period in which an Employee remains
absent from service (with or without pay) from all Employers for any reason
other than quit, retirement, discharge, or death, such as vacation, holiday,
sickness, disability, leave of absence (other than an Approved Absence), or
layoff.

 

Notwithstanding the above, in the case of an Employee receiving severance
payments commencing prior to March 1, 2008 made after involuntary termination
under a formal severance pay policy in a form other than a lump-sum payment such
Employee’s Termination Date will not be earlier than the date such severance
payments cease.

 

Year of Benefit Service shall mean, with respect to a Member, each of the whole
and partial Years of Vesting Service, subject to the following modifications:

 

(a)                                  Exclusions. Years of Benefit Service shall
not include any of the following periods of service:

 

(1)                                  any Home Country service otherwise included
as Years of Vesting Service occurring after the Member commences participation
in the Plan unless the Member subsequently engages again in International
Service, in which event the intervening Home country service will be treated as
Years of Benefit Service;

 

(2)                                  any period of an Approved Absence that
extends beyond one year if the Approved Absence ends as a result of the
Employee’s termination of Employment (for any reason other than death or
Disability) with all Employers before attainment of the earlier of:  (i) age 60;
or (ii) age 55 with ten  or more Years of Vesting Service;

 

7

--------------------------------------------------------------------------------


 

(3)                                  periods of absence beginning after 1975,
due to resignation, discharge, or retirement, whether or not the Participant
returns to employment with an Employer within one year; and any period of
absence extending beyond one year that is not an Approved Absence;

 

(4)                                  periods of service with an entity other
than an Employer or with an entity that has been designated by the Committee
pursuant to the definition of Year of Vesting Service, subsection (a)(6), and
periods of absence beginning after 1975, due to resignation, discharge, or
retirement, whether or not the Member returns to employment with an Employer
within one year;

 

(5)                                  service with Cadbury Schweppes plc, even if
such service is counted as Years of Vesting Service;

 

(6)                                  any period after a Member has had a
Separation from Service, unless the Member becomes eligible again to participate
in the Plan pursuant to Article II.

 

(b)                                 Special Rule for First Four Years of
Participation.  Notwithstanding the foregoing, for Members who commenced
participation in the Plan on or after January 1, 1999, a Member’s Years of
Benefit Service during the first four years of participation in this Plan shall
not include any Home Country service performed prior to commencement of
participation in the Plan pursuant to Section 2.1.

 

(c)                                  Computation. Years of Benefit Service shall
be computed in whole and partial years, by treating all complete calendar months
of Benefit Service as 1/12 year, aggregating all noncontinuous partial months
into whole 30-day months that are then each treated as 1/12 year, and counting
any remaining days as 1/12 year.

 

Year of Vesting Service shall mean, with respect to an Employee, the years
described in Subsection (a), excluding the years describe in Subsection (b), as
follows:

 

(a)          Inclusions.  Except as described in Subsection (b) hereof, Years of
Vesting Service shall include:

 

(1)                                  the aggregate of all periods beginning on
each Employment Date of an Employee and ending on the next following Termination
Date (unless such Employee is reemployed by an Employer within one year of his
Termination Date, in which event, such Termination Date shall be ignored and the
period shall end upon his Termination Date which occurs following his
reemployment);

 

(2)                                  all periods during which the Employee is
Disabled, ending no later than the date that the Employee attains age 65;

 

(3)                                  any period of an Approved Absence;

 

8

--------------------------------------------------------------------------------

 

(4)                                  any period of absence extending beyond one
year that is not an Approved Absence if the Employee resumes employment with an
Employer within one year after his Termination Date;

 

(5)                                  any period of service with an entity other
than an Employer (including periods of service before an Employer becomes a
Subsidiary) to the extent determined by the Committee;

 

(6)                                  any period of service with a bottler that
has been designated by the Committee as eligible for crediting Years of Vesting
Service;  and

 

(7)                                  service with Cadbury Schweppes plc, to the
extent such service was credited for eligibility and vesting purposes under a
comparable pension program of Cadbury Schweppes plc immediately prior to the
Applicable Closing Date (as defined in the Purchase Agreement between Cadbury
Schweppes plc, Atlantic Industries and The Coca-Cola Company) and provided that
the individual was employed by Cadbury Schweppes plc on the day prior to the
Applicable Closing Date and became an Employee immediately after the Applicable
Closing Date.

 

(b)                                 Exclusion.

 

(1)                                  Notwithstanding Subsection (a) hereof, for
any Termination Date occurring after December 31, 1998, Years of Vesting Service
shall not include any Years of Vesting Service completed before a period in
which an Employee incurs a number of consecutive Breaks in Service which is at
least equal to the greater of:  (i) five; or (ii) the aggregate number of Years
of Vesting Service completed before the commencement of the first of such Breaks
in Service, unless the Employee was vested in benefits under this Plan at the
time the first such Break in Service commences. Additionally, for Termination
Dates occurring prior to January 1, 1976, Years of Vesting Service does not
include any service prior to such Termination Date.

 

(2)                                  Notwithstanding any other provision in this
Plan, Years of Vesting Service shall not include any leave of absence that is
not an Approved Absence, unless the Member returns from the leave for three
consecutive months or retires from the leave of absence.

 

 (c)                               Computation. Years of Vesting Service shall
be computed in whole and partial years, by treating all complete calendar months
of Vesting Service as 1/12 year, aggregating all noncontinuous partial months
into whole 30-day months that are then each treated as 1/12 year, and counting
any remaining days as 1/12 year.

 

9

--------------------------------------------------------------------------------


 

ARTICLE II

ELIGIBILITY AND APPROVAL FOR PARTICIPATION

 

2.1                                 Each Employee of the Company or of any
Subsidiary who has performed International Service shall become a Member of this
Plan on the first day of any month coincident with or subsequent to the date
upon which the following conditions shall be met:

 

A.                                   Citizenship:  He shall not be a citizen of
the United States.

 

B.                                     Length of Employment:  He shall,
preceding such date, have completed at least one Year of Vesting Service.

 

C.                                     International Employment:  He shall, on
such date, be performing International Service.

 

D.                                    Committee Approval:  He shall have been
approved for membership in the Plan by the Committee in accordance with
rules and regulations adopted by the Committee.

 

2.2                                 A Member shall continue participation in the
Plan until the earliest of: i) the date on which he discontinues International
Service; ii) has a Termination Date; iii) has a Separation from Service; or iv)
is ineligible for continued participation under guidelines established by the
Committee.  Rehired Members shall be treated as described in Section 5.6.

 

10

--------------------------------------------------------------------------------


 

ARTICLE III

PAYMENT OF BENEFITS

 

Benefits under the Plan may be made only upon occurrence of the events specified
in this section, in the form and at the time specified herein.

 

3.1                                 Form of Payment.

 

(a)                                  Effective January 1, 2008, except as set
forth in subparagraph (b) below, all benefits under this Plan shall be paid in a
single lump sum.

 

(b)                                 Exceptions.

 

(1)                                  Members who have a Separation from Service
before January 1, 2008, and have attained their Earliest Retirement Date at the
time of their Separation from Service may elect by December 31, 2007 to receive
monthly payments in lieu of a lump sum.  Such election is irrevocable.

 

(2)                                  Individuals who are Members as of
October 1, 2007, are employed by an Employer as of October 1, 2007, will be at
least 50 years of age by December 31, 2007, and have not had a Separation from
Service (except for Members who have been rehired by an Employer) may make an
election to receive monthly payments in lieu of a lump sum.  Such election must
be received by January 31, 2008 and is irrevocable.  If an election is received
in 2008, it shall not be effective if a Member has a Separation from Service in
2008 and shall not be effective until January 1, 2009.   Notwithstanding the
foregoing, if the Member has a Separation from Service prior to his Earliest
Retirement Date, he shall receive a lump sum regardless of any election
hereunder.

 

(3)          If a Member who is receiving monthly payments dies and his Spouse
is entitled to a benefit as described in Article VI, such benefit shall continue
to be paid in monthly payments and the Spouse may not elect to receive a lump
sum payment.  This provision applies to any Member who dies on or after
January 1, 2008 even if the Member’s benefit commenced under the Plan in effect
prior to October 1, 2007.

 

3.2                                 Distribution Events and Time of Payment.

 

(a)                                  Separation from Service.

 

(1)                                  General rule.  The lump sum shall be paid
on the last business day of the third month following the month in which the
Member has a Separation from Service.  Notwithstanding the foregoing, the lump
sum benefit of a Specified Employee shall be paid on the last business day of
the sixth

 

11

--------------------------------------------------------------------------------


 

month following the month in which the Specified Employee has a Separation from
Service.

 

(2)                                  Separation from Service prior to January 1,
2008.   If a Member has a Separation from Service prior to January 1, 2008, had
not attained his Earliest Retirement Date at the time the Member had a
Separation from Service, and had not been paid by January 1, 2008, the lump sum
payment shall be made on May 30, 2008.  This provision includes Members who had
not attained Earliest Retirement Date at the time of their Separation from
Service who had indicated earlier a preference for monthly payments.  If a
Member who has a Separation from Service prior to January 1, 2008 is entitled to
make an election to receive monthly payments pursuant to Section 3.1(b)(1), but
does not make such an election, a lump sum shall be paid to such Member on
May 30, 2008.

 

(3)                                  Monthly payments.  For Members who are
entitled to elect monthly payments pursuant to Section 3.1(b)(1), monthly
payments will commence on the date elected by the Member.  For Members who are
entitled to elect monthly payments pursuant to Section 3.1(b)(2), monthly
payments will commence on the first day of the month following the month in
which the Member has a Separation from Service.   Notwithstanding the foregoing,
the monthly benefit of a Specified Employee shall commence on the first day of
the sixth month following the month in which the Specified Employee has a
Separation from Service, but shall be calculated as if the benefit commenced on
the first of the month following the month the Member has a Separation from
Service.  With the first payment to the Specified Employee, the payments for the
prior months shall also be paid.

 

(b)                                 Death.  If a Member’s Spouse is entitled to
a benefit as described in Article VI, payment shall be made on the last business
day of the second month following the month of the Member’s death.

 

(c)                                  Disability.  If a Member becomes Disabled,
payment shall be made on the last business day of the third month following the
month in which the Member is Disabled.

 

3.3                                 Other Terms and Conditions of Payment.

 

(a)                                  The payment of any benefits hereunder shall
be subject to approval by the Committee.

 

(b)                                 Neither Members nor any other persons shall
have any rights to payments or benefits of any kind under this Plan until such
payments or the payment of benefits have actually been made.

 

12

--------------------------------------------------------------------------------


 

(c)                                  There shall be no liability or obligation
on the part of any Employer participating in this Plan to pay any benefits
described hereunder to any person or group of persons unless and until approved
by the Committee and said Committee may withhold approval of the payment of any
such benefits to any person or group of persons in its arbitrary discretion.

 

(d)                                 The Committee shall advise the Employer of
the amount and conditions of payments of benefits under the Plan, including the
currency or currencies of payment and the exchange rate applied in converting
the benefits in dollars to the local currency or currencies at the time the
payment is effective. All income amounts determined under the Plan are expressed
in United States of America dollars (unless otherwise determined by the
Committee) and any sums in other currencies shall be converted to such dollars
according to the appropriate rate of as determined by the Committee.

 

(e)                                  Payments made from the Plan to a Member or
Spouse, who is residing in the United States, may be assigned by persons to a
Qualified Domestic Trust, as defined in Code Section 2056A.

 

(f)                                    Benefits payable under this Plan shall be
the obligation of the Plan Sponsor.

 

(g)                                 Payments under this Plan are subject to any
applicable tax withholdings, including but not limited to hypothetical tax.

 

(h)                                 No interest is payable from the Plan under
any circumstances.

 

3.4                                 Prohibited Activities.  In the event a
Member engages in a “Prohibited Activity” (as defined below), at any time during
Member’s employment with an Employer or within one year after termination of
Member’s employment from an Employer, all benefits payable under the Plan shall
be forfeited.  In the event that a Member has retired and begun to receive
payments under the Plan, all payments received shall be repaid to the Company
and all future payments will be forfeited. Prohibited Activities are:

 

(a)                                  Non-Disparagement—making any statement,
written or verbal, in any forum or media, or taking any action in disparagement
of an Employer or affiliate thereof, including but not limited to negative
references to the Company or its products, services, corporate policies, or
current or former officers or employees, customers, suppliers, or business
partners or associates;

 

(b)                                 No Publicity — publishing any opinion, fact,
or material, delivering any lecture or address, participating in the making of
any film, radio broadcast or television transmission, or communicating with any
representative of the media relating to confidential matters regarding the
business or affairs of an Employer which Member was involved with during
Member’s employment;

 

(c)                                  Non-Disclosure of Trade Secrets — failure
to hold in confidence all Trade Secrets of an Employer that came into Member’s
knowledge during Member’s

 

13

--------------------------------------------------------------------------------


 

employment by the Employer, or disclosing, publishing, or making use of at any
time such Trade Secrets, where the term “Trade Secret” means any technical or
non-technical data, formula, pattern, compilation, program, device, method,
technique, drawing, process, financial data, financial plan, product plan, list
of actual or potential customers or suppliers or other information similar to
any of the foregoing, which (i) derives economic value, actual or potential,
from not being generally known to and not being readily ascertainable by proper
means by, other persons who can derive economic value from its disclosure or
use, and (ii) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy;

 

(d)                                 Non-Disclosure of Confidential Information —
failure to hold in confidence all Confidential Information of the Employer that
came into Member’s knowledge during Member’s employment by the Employer, or
disclosing, publishing, or making use of such Confidential Information, where
the term “Confidential Information” means any data or information, other than
Trade Secrets, that is valuable to the Company and not generally known to the
public or to competitors of the Company;

 

(e)                                  Return of Materials — failure of Member, in
the event of Member’s termination of employment for any reason, promptly to
deliver to the Employer all memoranda, notes, records, manuals or other
documents, including all copies of such materials and all documentation prepared
or produced in connection therewith, containing Trade Secrets or Confidential
Information regarding the Company’s business, whether made or compiled by Member
or furnished to Member by virtue of Member’s employment with the Employer, or
failure promptly to deliver to the Employer all vehicles, computers, credit
cards, telephones, handheld electronic devices, office equipment, and other
property furnished to Member by virtue of Member’s employment with an Employer;

 

(f)                                    Non-Compete — rendering services for any
organization which, or engaging directly or indirectly in any business which, in
the sole judgment of the Committee or any senior officer designated by the
Committee, is or becomes competitive with the Company;

 

(g)                                 Non-solicitation — soliciting or attempting
to solicit for employment for or on behalf of any corporation, partnership, or
other business entity any employee of the Company with whom Member had
professional interaction during the last twelve months of Member’s employment
with the Company or Member’s Employer; or

 

(h)                                 Violation of the Company Policies —
violating any written policies of the Company or Member’s Employer applicable to
Member, including without limitation the Company insider trading policy.

 

14

--------------------------------------------------------------------------------


 

ARTICLE IV

VESTING

 

4.1                                 Upon the termination of a Member’s
employment before he has either attained age 60 or has completed five Years of
Vesting Service, such Member shall cease to be a Member and shall receive no
benefits under the Plan.

 

4.2                                 Upon a Member’s completing five Years of
Vesting Service, such Member shall be 100% vested in his benefit under this
Plan.

 

15

--------------------------------------------------------------------------------


 

ARTICLE V

CALCULATION OF BENEFIT

 

A Member who has a vested benefit shall receive a single payment equal to the
Actuarial Equivalent of the present value of the monthly payments as computed in
accordance with Section 5.1 and 5.2 below, as applicable.  A Member who is
entitled to monthly income as described in Section 3.1(b) shall have such
monthly income calculated as described in the Plan prior to this October 1, 2007
restatement.

 

5.1                                 Separation on or after Normal Retirement
Date.  The single payment shall be equal to the Actuarial Equivalent of the
present value of monthly payments, payable for the life of the Member and, if
applicable, the Member’s Spouse, commencing on the first day of the month
following his Separation from Service, equal to 1/12th of the annual amount
determined by deducting benefits payable under Subsections B and C from
Subsection A, below.

 

A.                                   The annual retirement income determined as
1.6% of the Member’s Average Annual Compensation multiplied by all years
(including completed calendar months as fractions of a year) of the Member’s
Years of Benefit Service.

 

B.                                     The Actuarial Equivalent in dollars
computed at an appropriate rate of exchange as determined by the Committee of
the annual amount which the Member has received, is receiving, or would become
eligible to receive as an old age benefit under the laws of any national,
regional, or local government or agency thereof and/or termination, liquidation,
premium, or bonus payments which any Employer must according to law pay or have
had to pay the Member at cessation of active service or transfer to another
country. If such old age benefit and/or other payment or payments are not
payable to the Member in an annuity form commencing on his retirement date, then
such amounts which could have commenced on or before his retirement date shall
be converted to an Actuarial Equivalent annuity commencing on the Member’s
retirement date for determining amounts under this Part B. Any such payments
which the Member shall not become eligible to begin receiving until after his
retirement shall not initially be considered an offset under this Part B, but
shall become part of this Part B at such time as the Member shall become
eligible to begin receiving such payments. In the event any such benefits are
due or partially due to the Member’s own contributions or are partially due to
Years of Vesting Service not included in Years of Benefit Service, amounts to be
determined under this Part B shall be derived only from that portion of such
benefits reasonably assumed by the Committee to be due to payments or
contributions by the Employer for periods of employment included in Years of
Benefit Service. For Members who terminate employment with the Company or a
Subsidiary on or after October 1, 2006, if such benefit is estimated to be less
than USD $100 per month, determined as of the applicable normal retirement age
or when eligible for the offset, whichever is earlier, then no offset will be
applied for that particular benefit.

 

16

--------------------------------------------------------------------------------


 

C.                                     The Actuarial Equivalent in dollars
computed at an appropriate rate of exchange as determined by the Committee of
the annual amount of retirement income or termination benefits which the Member
has received, is receiving, or would become eligible to receive under any
non-public pension, retirement or welfare plan, other than this Plan, to which
an Employer or Subsidiary or any other entity in which the Company has an
ownership interest has contributed. If such benefits are not payable to the
Member in an annuity form commencing on his retirement date, then such amounts
which could have commended on or before his retirement date shall be converted
to an Actuarial Equivalent annuity commencing on the Member’s retirement date
for determining amounts under this Part C. Any such payments which the Member
shall not become eligible to begin receiving until after his retirement shall
not initially be considered an offset under this Part C, but shall become part
of this Part C as such time as the Member shall become eligible to begin
receiving such payments. In the event any such benefits are due or partially due
to the Member’s own contributions or are partially due to employment not
included in Years of Benefit Service, amounts to be determined under this Part C
shall be derived only from that portion of such benefits reasonably assumed by
the Committee to be due to payments or contributions by an Employer for periods
of employment included in Years of Benefit Service. For Members who terminate
employment with the Company or a Subsidiary on or after October 1, 2006, if such
benefit is estimated to be less than USD $100 per month, determined as of the
applicable normal retirement age or when eligible for the offset, whichever is
earlier, then no offset will be applied for that particular benefit.

 

Notwithstanding the foregoing, no adjustment shall be made pursuant to this
subsection C for any benefit received from a savings plan scheme identified on
Schedule B.

 

5.2                                 Separation before Normal Retirement Date. 
The single payment shall be equal to the Actuarial Equivalent of the present
value of monthly payments determined as follows:

 

A.                                   In the case of a Member who has a
Separation from Service on or after his Earliest Retirement Date, the monthly
amount of retirement income shall be computed in accordance with Section 5.1 of
this Article V, based on Years of Benefit Service but such retirement income
payments shall be reduced by 0.25% for each full month, if any, that the
Separation from Service date is prior to the first day of the month on or
following the Member’s 62nd birthday.

 

B.                                     In the case of a Member who has a
Separation from Service before his Earliest Retirement Date with a vested
benefit, the amount of retirement income shall be computed in accordance with
Section 5.1, but such retirement income shall be reduced by 0.4% for each full
month that the later of the date of the Member’s Earliest Retirement Date or the
payment date is prior to the date of the Member’s Normal Retirement Date.

 

17

--------------------------------------------------------------------------------


 

5.3                                 Currency of Payment; Rate of Exchange;
Location of Payment.  Each Member shall designate by written notification to the
Committee or its designee whether the Member wishes to receive his benefit in
U.S. dollars or any other currency.  If notification is not timely made, the
payment shall be made in U.S. dollars.  The rate of exchange shall be determined
by any reasonable method, such as the spot rate on the date of payment. The
payment may be made to the Member only in the Member’s country of residence
(determined at the time of payment) unless a different location is required due
to tax withholding requirements or as otherwise approved by Committee
guidelines.

 

5.4                                 Adjustments to Retirement Income.  In the
event that the Employee Retirement Plan of The Coca-Cola Company provides
participants who have retired under that plan a cost-of-living or other
adjustment, the retirement income of Members of this Plan who are receiving
monthly payments shall also be recalculated and the increase in retirement
income will apply to payments made on or after the date of such increase. This
adjustment shall only be applicable to Members who would have been eligible for
the increase if they were a participant in the Employee Retirement Plan and
shall be made in the same manner as prescribed under the Employee Retirement
Plan adjusting for any differences, if applicable, in the types of survivor
annuities offered under each plan.

 

5.5                                 Change in Control. In the event of a Change
in Control, while this provision remains in effect, no amendment will thereafter
be made to this Section 5.5 for a period of at least two consecutive years
following the date when the Change in Control occurs. The enhancement of
benefits described in this Section shall remain in effect until a Change in
Control occurs, and is not part of any Member’s regular benefit under the Plan. 
If any Member’s employment terminates for any reason whatsoever during the
two-consecutive-year period that begins on the date when a Change in Control
occurs, the following provisions will apply to the calculation of his Retirement
Income under the Plan:

 

A.                                   The Member’s Earliest Retirement Date under
this Article of the Plan will be the first day of the month on or after the
earlier of (a) the date the Member has both attained his 50th birthday and
completed ten Years of Vesting Service under this Plan, or (b) the first day of
any month on or following the Member’s 55th birthday.

 

B.                                     The Member’s Normal Retirement Date under
this Article of the Plan will be the first day of the month on or after the date
the Member has attained age 60.

 

C.                                     If the Member has completed at least five
Years of Vesting Service but has not attained his Earliest Retirement Date,
instead of the reduction described in Part B of Section 5.2, the calculation of
his retirement income will be reduced by .25% for each month in excess of three
years by which his Earliest Retirement Date precedes his Normal Retirement Date.

 

D.                                    The Member shall be immediately vested in
his benefit.

 

18

--------------------------------------------------------------------------------

 

5.6                                 Rehire.  If a Member is rehired by an
Employer after his benefit is paid in a lump sum, the Member’s benefit under
this Plan will be recalculated upon the Member’s subsequent Separation from
Service.  The recalculated benefit will be based on all credited Years of
Benefit Service and Average Annual Compensation, which shall include
Compensation after rehire.  No additional Years of Benefit Service will be
credited unless the Member again meets all of the requirements of Article II. 
Upon the Member’s subsequent Separation from Service, his benefit shall be
calculated as follows:

 

i)                                         the Member’s Plan benefit shall be
recalculated taking into account applicable Years of Benefit Service and the new
Average Annual Compensation;

 

ii)                                      all prior payments from the Plan shall
be valued by assuming the payments have increased in value at the rate of
interest used for determining Actuarial Equivalent in effect for each period of
time, compounded annually through the date of the Member’s subsequent Separation
from Service; and

 

iii)                                   the Member’s Plan benefit, recalculated
per subsection (i) shall be reduced by the current value of the prior Plan
payments calculated per subsection (ii).

 

If the Member is receiving monthly payments, such payments shall continue upon
the Member’s rehire.  Upon the Member’s subsequent Separation from Service, any
additional benefit accrued shall be paid as provided in Article III.

 

19

--------------------------------------------------------------------------------


 

ARTICLE VI

SPOUSE’S BENEFIT

 

6.1                                 Death Before Payment is Made. In the event
of the death of the Member prior to the date his benefit is paid, his surviving
Spouse, if any, shall be eligible to receive a benefit as described in Parts A,
B, C, and D below:

 

A.                                   If the Member had not completed five Years
of Vesting Service or had not attained age 60 at the time of his death, no
benefit shall be payable from the Plan.

 

B.                                     If the Member had competed more than five
Years of Vesting Service but had terminated from employment prior to death and
prior to his Earliest Retirement Date, his surviving Spouse shall be eligible to
receive a benefit.  The benefit shall be a single payment equal to the Actuarial
Equivalent of the present value of 40% of the monthly payments described in
Section 5.2 (B).

 

C.                                     If the Member had completed more than
five Years of Vesting Service, had not terminated from employment, and dies
before his Earliest Retirement Date his surviving Spouse shall be eligible to
receive a benefit.  The benefit shall be a single payment equal to the Actuarial
Equivalent of the present value of 60% of the monthly payments described in
Section 5.2 (A).

 

D.                                    If the Member had completed more than five
Years of Vesting Service and dies after his Earliest Retirement Date, his
surviving Spouse shall be eligible to receive a benefit.  The benefit shall be a
single payment equal to the Actuarial Equivalent of the present value of 60% of
the monthly payments described in Section 5.2 (A).

 

6.2                                 Participants Receiving Lump Sum Payments. 
After payment is made under this Plan in a lump sum to a Member, no additional
benefit shall be due to the Member’s Spouse.  If a Member does not have a Spouse
on his date of death, no benefit shall be paid.

 

6.3                                 Participants Receiving Monthly Payments. 
For Members who are entitled to monthly payments as described in
Section 3.1(b),  the Spouse’s benefit, if any, shall be determined as set forth
in Article VI of the Plan as in effect prior to October 1, 2007.

 

20

--------------------------------------------------------------------------------


 

ARTICLE VII

CHANGE OR DISCONTINUANCE OF PLAN

 

7.1                                 The Committee may at any time and from time
to time amend, suspend or terminate this Plan in whole or with respect to any
one or more employees of said Company or any other Employer.

 

7.2                                 In the event that the Plan should be so
discontinued, the Committee shall determine the amount of benefits attributable
under the Plan to the date of discontinuance. Actual payment of any such
benefits, including payments to Members already retired, shall be subject to
approval of the Committee as provided in Article III hereof.

 

21

--------------------------------------------------------------------------------


 

ARTICLE VIII

ADMINISTRATION OF PLAN

 

8.1                                 Appointment of Committee.  The Company’s
Vice President of Human Resources or his designee shall appoint a Committee of
no less than three and no more than seven members, one of whom shall be
designated by it as Chairman. Members of this Committee may be chosen without
regard to whether they are directors, officers or employees of the Company or a
Subsidiary. All members of the Committee shall serve at the pleasure of the Vice
President of Human Resources of the Company or his designee. Vacancies on the
Committee, arising for any reason whatsoever, shall be filled by the Vice
President of Human Resources of the Company or his designee.  Any member of the
Committee may resign of his own accord by delivering his written resignation to
the Vice President of Human Resources of the Company or his designee.

 

8.2                                 Organization and Operation of Committee. 
The Chairman present shall preside at meetings of the Committee.  In his
absence, those present will choose one of their number to act as Chairman.  The
Committee may appoint a Secretary, who shall keep the minutes of the meetings
and perform such other duties as may be assigned to him by the Committee,
together with such other officers as it shall deem necessary. Neither the
Secretary nor any other officer appointed by the Committee need be members. The
Committee shall act by the majority of members then in office at all meetings
and may set up a procedure to act upon matters by vote in writing without a
meeting. The Committee may authorize one or more of its members and/or its
Secretary or Assistant Secretary to sign directions, communications and to
execute documents on behalf of the Committee.

 

8.3                                 Powers of the Committee.  The Committee
shall administer the Plan and shall have the exclusive responsibility and
complete discretionary authority to control the operation and administration of
the Plan, with all powers necessary to enable it to properly carry out such
responsibility, including but not limited to the power to approve or disapprove
a Subsidiary’s adoption of this Plan, the power to construe the terms of the
Plan, to determine status, coverage and eligibility for benefits and to resolve
all interpretive, equitable, and other questions, including questions of fact,
that shall arise in the operation and administration of the Plan. All actions or
determinations of the Committee shall be final, conclusive and binding on all
persons.

 

8.4                                 Expenses of Committee.  The Company shall
pay all expenses of the Committee. Such expenses shall include any expenses
incident to the functioning of the Committee, including, but not limited to,
salaries of employees, fees for actuarial and other services, attorney’s fees,
accounting charges and other costs of administering the Plan.

 

8.5                                 Liability of Employer and Committee. Neither
the Employer nor any Committee member shall be liable for the loss or damage
which may result in connection with the execution of his duties or the exercise
of his discretion or from any other act or omission hereunder, except when due
to his own negligence or willful misconduct.

 

22

--------------------------------------------------------------------------------


 

8.6                                 Claims Procedure.

 

(a)                                  Right to Make Claim. An interested party
who disagrees with a determination of his or her right to Plan benefits must
submit a written claim and exhaust this claim procedure before legal recourse of
any type is sought. The claim must include a description of the relevant
evidence the interested party believes support the claim and must be submitted
to the Committee. The Committee (or its designee) shall either approve or deny
the claim.

 

(b)                                 Appeal of Denial and Final Review. The
interested party may make a written appeal of the Committee’s initial decision,
and the Committee (or its designee) shall respond.

 

(c)                                  Time Frame. The initial claim, its review,
appeal and final review shall be made in a timely fashion, subject to the
following time table:

 

Action

 

Days to Respond From Last Action

 

 

 

Benefit is determined

 

N/A

Interested party files initial request

 

60 days (subject to subsection (d) below)

Committee’s initial decision

 

90 days

Interested party requests final review

 

60 days

Committee’s final decision

 

90 days

 

However, the Committee may take up to twice the maximum response time for its
initial and final review if it provides an explanation within the normal period
of why an extension is needed and when its decision shall be forthcoming.

 

(d)                                 Limitation on Actions. Any claim must be
brought within one year after:   (a) in the case of any lump-sum payment, the
date on which the payment was made; (b) in the case of an annuity payment or
installment payment, the date of the first payment in the series of payments; or
(c) for all other claims, the date on which the action complained of occurred.
Any suit must be brought within one year after the date the Committee (or its
designee) has made a final denial. Notwithstanding any other provision herein,
any suit must be brought within two years after the date the claim first arose
(as described above).

 

23

--------------------------------------------------------------------------------


 

ARTICLE IX

MISCELLANEOUS PROVISIONS

 

9.1                                 Subsidiaries.  In the event the Board or the
Committee shall determine that a corporation has ceased to be a subsidiary, such
former Subsidiary shall be deemed to have withdrawn from the Plan as of the
first day of the next succeeding month following such determination of the Board
or the Committee, or, in lieu thereof, as of such other date as the Board or the
Committee shall determine. Thereupon, the Plan is deemed to have been
discontinued with respect to the employees of said former Subsidiary, and the
provisions of Article VIII hereof shall be applicable with respect to such
employees.

 

9.2                                 Limitation of Responsibility.  Neither the
establishment of this Plan nor any modification thereof, nor the creation of any
find or account, nor the payment of any benefits, shall be construed as giving
to any Member or other person any legal or equitable right against the Company,
or of its Subsidiaries, or any officer or employee thereof, or the Committee,
except as herein provided; and in no event shall the terms of employment of any
member be modified or in any way affected thereby.

 

9.3                                 Restrictions on Alienation and Assignment. 
Except as set forth in Section 10.6, the right of any Member or any other person
to any benefit or to any payment hereunder or to any separate account shall not
be subject to alienation or assignment, and if such Member or other person shall
attempt to assign, transfer or dispose of such right, or should such right be
subjected to attachment, execution, garnishment, sequestration or other legal,
equitable or other process, it shall ipso facto pass to such one or more persons
as may be selected by the Committee; provided, however, that the Committee in
its sole discretion may reappoint the Member or other person to receive any
payment thereafter authorized. The Committee may revoke any appointment made by
the Committee hereunder at any time, and a further appointment made by it.

 

9.4                                 Authority of Officers of the Company or of a
Subsidiary.  Whenever the Company or a Subsidiary under the terms of this Plan
is permitted or required to do or perform any act or matter or thing, it shall
be done and performed by any officer thereunder duly authorized by its Board of
Directors.

 

9.5                                 Controlling Law.  This Plan shall be subject
to the laws of the State of Delaware (except to the extent that Delaware
conflicts of law rules would call for the application of the law of another
jurisdiction) and any and all disputes arising under this Plan are to be
resolved exclusively by courts sitting in Delaware.  The parties hereby waive
any claims of improper venue or lack of personal or subject matter jurisdiction
as to any such disputes.

 

9.6                                 Offset for Monies Owed.  The benefits
provided hereunder will be offset for any monies that the Committee or its
designee determines are owed to the Company or any Subsidiary.

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the International Benefits Administrative Committee has
caused this amendment and restatement of the Plan to be executed by a duly
authorized member of the International Benefits Administrative Committee
effective as of October 1, 2007.

 

 

By:

/s/ Susan M. Fleming

 

25

--------------------------------------------------------------------------------


 

SCHEDULE A

Compensation Credit

 

Pursuant to the definition of Compensation in Article I, amounts paid by the
following entities shall be treated as Compensation for purposes of the Plan if
such amounts would have constituted Compensation if paid by an Employer:

 

1. Coca-Cola Enterprises Inc.

 

2. Coca-Cola Amatil Limited

 

26

--------------------------------------------------------------------------------


 

SCHEDULE B

Savings Plan Schemes

 

Pursuant to Section 5.1(C), benefits from the following savings plan schemes
shall not result in an adjustment to the Member’s benefit under Section 5.1(C):

 

1. The Coca-Cola Company Thrift & Investment Plan

 

2. U.K. Savings Share Scheme

 

3. Coca-Cola Atlantic Share Participation Scheme

 

4. Coca-Cola Ltd. Employee Savings Plan

 

27

--------------------------------------------------------------------------------
